Citation Nr: 0211585	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  01-00 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for residuals of a postoperative wound 
infection, as a result of VA surgical treatment in July 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
following an August 2000 decision of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claim for compensation 
benefits under 38 C.F.R. § 1151 for residuals of a 
postoperative wound infection following right shoulder 
surgery performed at a VAMC in Charleston, South Carolina on 
July 15, 1998.  In September 2001, the veteran testified 
before the undersigned at a personal hearing at the RO.  In 
April 2002, the Board requested an Independent Medical 
Examiner (IME) opinion.  In June 2002, the Board received a 
reply to its' IME request.  In July 2002, the Board provided 
the veteran and his representative with a copy of the June 
2002 IME opinion. 


FINDING OF FACT

The record includes uncontradicted medical opinion evidence 
indicating that the veteran's current right shoulder problems 
(pain, limitation of motion, loss of strength as well as 
arthritis and a rotator cuff tear) were caused or made worse, 
at least in part, by the carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in failing to administer an antibiotic to a 
known diabetic before the July 15, 1998, right shoulder 
surgery. 


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for compensation benefits under 38 
U.S.C.A. § 1151 for residuals of a postoperative wound 
infection, as a result of VA surgical treatment in July 1998, 
are met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.358 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative assert that the veteran's 
additional right shoulder disabilities, including pain, 
limitation of motion, loss of strength as well as arthritis 
and a rotator cuff tear, were caused or mad worse by VA 
failing to administer an antibiotic before the July 15, 1998, 
right shoulder surgery.  Specifically, they allege that the 
veteran, as a diabetic, was much more likely to develop a 
postoperative wound infection then a patient who was not 
diabetic.  Accordingly, it is standard medical practice for 
pre-operative patients who are diabetics to be given 
antibiotics before surgery to reduce the chance of a 
postoperative wound infection.  However, despite the doctors 
at the Charleston VAMC knowing that the veteran was a 
diabetic, they did not give him antibiotics before the 
July 15, 1998, right shoulder surgery.  Accordingly, he 
thereafter developed a wound infection which caused 
additional right shoulder disability, which disability could 
have been prevented if the VAMC would have acted properly and 
provided a pre-operative course of antibiotics.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

The Facts

A review of the record on appeal shows pre and post operative 
VA treatment records surrounding the veteran's July 1998 
right shoulder surgery for a right rotator cuff tear, 
including two subsequent surgeries in August 1998 for 
incision and drainage and irrigation and debridement.  See VA 
treatment records dated from April 1998 to October 1998; 
right shoulder x-ray dated in February 1998. 

Specifically, on July 15, 1998, the veteran was hospitalized 
at a VA medical facility for a right rotator cuff repair.  
The preoperative and postoperative diagnoses were right 
rotator cuff repair, diagnostic arthroscopy.  During the 
course of the procedure, the veteran was given general 
anesthesia.  There is no indication in these records that 
antibiotics were administered before, during, or immediately 
after the July 15th procedure.  The procedure was performed 
without complications.

On August 11, 1998, the veteran was hospitalized at a VA 
medical  facility for right shoulder wound infection.  On 
admission, the veteran reported a history of purulent 
drainage from the wound that had been ongoing for 
approximately one week; the right shoulder was erythematous, 
warm and painful over the incision with a one-centimeter open 
area of drainage.  He was given intravenous antibiotics.  On  
August 14, 1998, the veteran underwent an irrigation and 
debridement.  Two days after that procedure, drainage in the 
affected area appeared with infected tissue.  The attending 
physician noted that sutures that were left intact and 
exposed during the first procedure were the routes of the 
infections.  On August 18, 1998, the sutures were removed 
after another extensive debridement.  The veteran was 
administered intravenous antibiotics, and a drain was placed 
at the second irrigation.  Upon discharge, the veteran was 
still having minimal serous draining from the drain site; 
however, it was noted that the wound looked good with 
decreased erthyema, and the sutures were intact.  The pre and 
post operative diagnoses were right shoulder wound infection.

The VA treatment records also show that the veteran's 
preoperative medical history included a diagnosis of diabetes 
mellitus.  See, for example, VA treatment records dated in 
April 1998 and June 1998.

At a VA examination dated in April 2000, the veteran reported 
right shoulder pain and weakness that began after a fall in 
1997.  Additional symptoms included intermittent pain 
exacerbated by activity.  After an examination of the right 
shoulder, the examiner assessed the veteran as having pain in 
the right shoulder with focal findings being decreased with 
active range of motion on the right shoulder and somewhat 
decreased strength of the right shoulder.  The examiner noted 
that the veteran had had a post-surgical infection and that 
there was no reference in the medical notes of antibiotic 
treatment.  The examiner opined that it was possible the 
residual problem (involving the right shoulder) is due to the 
lack of antibiotics, but the examiner stated that he could 
not be certain.

Next, the record contains an April 2001 evaluation of the 
right shoulder by a John T. Hodges, M.D.  In this 
examination, Dr. Hodges observed that the veteran had 
limitation of motion of the right shoulder on forward 
flexion, demonstrated 60 degrees of abduction passively, 
range of motion was fairly good with minimal tenderness, and 
that the veteran had no strength to external or internal 
rotation in the adducted position.  The evaluation also 
showed that there was an interior lateral scar with some 
indentation in the deltoid.  It was opined that it was 
possible that there may be some component of deltoid rupture.  
It was also noted that x-rays of the right shoulder reveal 
high riding humeral head significant for possible rotator 
cuff insufficiency and arthritis changes at the anterior 
cruciate  ligament.  The diagnosis was right shoulder rotator 
cuff tear, status post reconstruction and subsequent 
postoperative infection.  Thereafter, Dr. Hodges commented 
that preoperative antibiotics possibly could have prevented a 
wound infection, the operation involved was a soft tissue 
procedure and that it was therefore not absolutely imperative 
to give preoperative antibiotics, and he usually administered 
a preoperative intravenous dose of antibiotics in a like set 
of circumstances.

In September 2001, the veteran testified at a personal 
hearing before the undersigned.  At that time, he testified 
that he was followed at VA for diabetes.  Thereafter, he 
testified that the routine course of preoperative care for a 
diabetic is to provide antibiotics because a diabetic was 
more prone to postoperative infections.  However, he was not 
given antibiotics before or after his right shoulder surgery.  
The veteran reported that the postoperative infection 
destroyed his right rotator cup and made it impossible for 
him to raise his right arm above mid-chest level without the 
help of his other arm and caused loss od all strength on that 
shoulder.  The above limitations prevented him from using 
that arm to do lift anything without the help of his left 
arm, including a razor to shave or a comb to comb his hair.  
It also prevented the veteran from changing a light bulb and 
working in his garden.  Lastly, the veteran testified that, 
given the degree of damage to the rotator cuff, physical 
therapy had not been of help in regaining active mobility or 
strength in the right shoulder.  

Thereafter, in April 2002, the Board requested an IME.  
Specifically, the April 2001 Board request asked that the 
expert review the records in the claims file and furnish an 
opinion with respect to "[w]hether the failure of VA to 
administer an antibiotic to the veteran, who has diabetes 
mellitus, during the July 15, 1998, procedure to repair the 
veteran's right rotator cuff caused the veteran to develop a 
subsequent infection and impairment of the right shoulder?"  
In the June 2002 reply, the expert reported as follows. 

After review of [the veteran's] extensive 
chart, it appears that [the veteran] had 
a rotator cuff repair in 1998, which 
developed a subsequent post operative 
infection and went on to become . . . a 
rotator cuff deficient shoulder with 
secondary arthritis.

* * *

Preoperative antibiotic coverage for a 
procedure, such as a rotator cuff repair; 
where a portion of the acromion is 
removed and multiple sutures are placed 
into bone and through tendon, is a 
routine portion of preoperative care.  A 
confounding fact is, that this patient 
has an insulin dependent diabetes, which 
makes him more susceptible to developing 
perioperative infections.  It is my 
opinion that a substantial contributing 
cause to [the veteran's] post operative 
infection was the failure to administer 
preoperative antiobiotics (sic).  
[Emphasis added].

Analysis

The veteran seeks benefits in accordance with the provisions 
of 38 U.S.C.A. § 1151.  Initially, the Board notes that that 
provision was been amended in 1996 and the amendments were 
made applicable to claims filed on or after October 1, 1997.  
See, e.g., Jones v. West, 12 Vet. App. 460, 463 (1999); 
VAOPGCPREC 40-97 (Dec. 31, 1997).  Therefore, because the 
veteran filed his claim for benefits under § 1151 in June 
1999, this claim must be decided under the current, post-
October 1, 1997, version of 38 U.S.C.A. § 1151, as enacted by 
Public Law No. 104-204, § 422, 110 Stat. 2926-27 (1996).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
as it existed prior to amendment, required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseen event, 
to establish entitlement to benefits under 38 U.S.C.A. 
§ 1151.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
provisions were invalidated by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in the 
case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  That 
decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1999).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (1996), codified at 
38 U.S.C.A. § 1151 (West Supp. 2000); see also VAOPGCPREC 40-
97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigation settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

In pertinent part, section 1151, as amended, provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. 

38 U.S.C.A. § 1151 (West Supp. 2000).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable is required for this claim to be granted, if the 
evidence were to establish additional disability which was 
caused by hospital care, or by medical or surgical treatment.

Next, the Board notes that it is its responsibility to weigh 
the evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for disregarding a medical opinion.  Evans, 
at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

With regard to the medical evidence, a diagnosis or opinion 
by a medical professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is to be given little to no weight.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In sum, the 
weight to be accorded the evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.  

The Board observes that, while the April 2000 VA examiner and 
Dr. Hodge in his April 2001 examination report provided 
uncertain statements as to whether VA's failure to provide 
the veteran with a course of antibiotics before his July 1998 
right shoulder surgery was carelessness, negligence, showed 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing care, no such 
uncertainty attaches to the June 2002 IME opinion.  
Specifically, the June 2002 IME opinion said, after a review 
of the record on appeal, that "[p]reoperative antibiotic 
coverage for a procedure, such as a rotator cuff repair . . . 
is a routine portion of preoperative care . . . [and] . . . a 
substantial contributing cause to [the veteran's] post 
operative infection was the failure to administer 
preoperative antiobiotics (sic)." 

What the Board finds significant about this case is that 
there is no medical evidence that contradicts the June 2002 
IME opinion that the veteran's current right shoulder 
problems (pain, limitation of motion, loss of strength as 
well as arthritis and a rotator cuff tear) were caused or 
made worse, at least in part, by the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
care.  

As noted above, the Court has stated that VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions.  See Colvin, Supra.  
Accordingly, the Board finds that the evidence that the 
additional right shoulder disability was caused by VA's 
failure to provide the veteran, a diabetic, was a coarse of 
antibiotics before his July 15, 1998, right shoulder surgery 
is at least in relative equipoise.  See 38 U.S.C.A. § 5107 
(Supp. 2001); 38 C.F.R. § 3.102 (2001).  Under such 
circumstances, and granting the veteran the benefit of any 
doubt in this matter, the Board has no other chose but to 
grant the veteran's claim for benefits under 38 U.S.C.A. 
§ 1151.






ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for residuals of a postoperative wound infection, as a result 
of VA surgical treatment in July 1998, is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

